Exhibit 99.1 Instructure Reports Fourth Quarter and Full Year 2016 Financial Results Total Full Year 2016 Revenue of $110.9 Million, Up 51% Year-Over-Year SALT LAKE CITY (February 6, 2017) – Instructure, Inc. (NYSE: INST), a leading software-as-a-service (SaaS) technology company that makes software that makes people smarter, today announced its financial results for the fourth quarter and full year ended December 31, 2016. “We ended 2016 with a solid Q4 performance. Revenue grew 45% for the quarter and 51% for the year, on a year-over-year basis.At the same time, we continued to realize substantial improvements to our operating margin,” said Josh Coates, CEO at Instructure. “Our success in 2016 gives us confidence in our growth strategy. Given our progress in expanding our customer base and continued product innovation, we are excited for our prospects for 2017 and beyond.” Instructure also announced today that SVP of Product and Customer Experience, Mitch Macfarlane, has been promoted to Chief Operating Officer, a newly created role at Instructure. Effective immediately, Macfarlane will assume responsibility for engineering and marketing in addition to his current responsibilities of overseeing product and customer experience. “This is a natural next step as we scale the organization to handle the operational challenges of our continued fast growth across multiple markets,” said Josh Coates, Instructure CEO.“Mitch has proven to be an integral leader and our high customer satisfaction rating and net promoter score are a direct result of his focus on creating best in class operational teams across our organization.” Fourth Quarter and Full Year Financial Summary (in thousands, except per share data) Three Months Ended December 31, Year Ended December 31, (unaudited) (unaudited) (unaudited) Revenue $ Gross Margin GAAP % Non-GAAP(1) % Operating Loss GAAP ) Non-GAAP(1) Net loss GAAP ) Non-GAAP(1) EPS GAAP(2) $ ) $ ) $ ) $ ) Non-GAAP(1)(2) $ ) $ ) $ ) $ ) Non-GAAP financial measures exclude stock-based compensation, accrual or reversal of payroll taxes related to secondary stock purchase transactions, amortization of acquisition related intangibles, and the change in fair value of the warrant liability. Q4 2016 and Q4 2015 GAAP share count was 28.3M and 16.4M, respectively, due to the conversion of redeemable convertible preferred shares into common stock, which occurred on the closing of Instructure’s IPO on November 18, 2015.Non-GAAP share count assumes the conversion of the redeemable convertible preferred shares to common stock occurred at the beginning of the annual period Fourth Quarter 2016 Business Highlights • Instructure continued to expand its customer base in the fourth quarter. A few highlights include: ○ US Higher Education and K-12 Schools – Canvas was selected by AVID Center, which impacts nearly 1.5 million students annually, to support training and learning efforts for over 60,000 educators within their global network of educational institutions.Canvas was also chosen by Cherokee County School District, in Georgia, as their learning management system solution for its 40,000 students across 41 different schools.Within the U.S. higher education market, Canvas was chosen by Devry Education Group, with its 55,000 students, and Iowa Community Colleges Online Consortium, which serves seven community colleges and 17,000 students. ○ International – Canvas was chosen by the Department of Education Tasmania in Australia for their 50,000 students within K-12 and higher education schools and SOMOS Educação Group in Brazil, which is the country’s largest primary education services company reaching thousands of schools and millions of students. ○ Corporate – Bridge was selected by a division of PwC, McKesson Canada, AccorHotels’ Académie Accor, the world’s first corporate hospitality learning network, Careerbuilder, and Swift Transportation. ○ Ivy Tech Community College, the largest singularly accredited statewide community college system serving over 150,000 students annually, entered into a bundled deal for both Canvas and Bridge to create a learning solution not only for their students but also a training solution for faculty and staff. ● During the quarter, Instructure released several new features for both Canvas and Bridge. ○ In Canvas, the Company launched the Canvas Parent app, the first mobile app allowing parents to monitor their children's course work, homework and grades. Additionally, Instructure released MasteryPaths which allows course designers to create customized and differentiated learning experiences based on student course mastery. The Company also launched a seamless integration with Google tools providing a much simplified workflow for students, educators and administrators. ○ For Bridge, Instructure launched live training and an integration with Slack. Business Outlook Today, Instructure issued financial guidance for the first quarter and full year 2017. The financial guidance discussed below is on a non-GAAP basis, except for revenues, and excludes stock-based compensation expense, reversal of payroll tax expense on secondary stock purchase transactions, amortization of acquisition related intangibles, and the change in fair value of the warrant liability (see table below which reconciles these non-GAAP financial measures to the related GAAP measures).
